  Case 15-13413         Doc 31     Filed 04/03/19 Entered 04/03/19 08:24:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-13413
         SAMANTHA V SIMKUS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/15/2015.

         2) The plan was confirmed on 07/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/08/2019.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,050.00.

         10) Amount of unsecured claims discharged without payment: $82,354.29.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-13413        Doc 31        Filed 04/03/19 Entered 04/03/19 08:24:00                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $6,836.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,836.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $299.31
    Other                                                                     $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,334.31

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
Allied Interstate Llc             Unsecured         463.00           NA              NA            0.00       0.00
CCI                               Unsecured      1,308.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured     17,000.00     17,270.50        17,270.50      1,727.05        0.00
COMMONWEALTH EDISON               Unsecured            NA       1,903.41        1,903.41        190.34        0.00
CREDIT PROTECTION ASSOC           Unsecured         595.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         488.00           NA              NA            0.00       0.00
EXPRESS FURNITURE                 Unsecured         312.00        312.00          312.00          31.20       0.00
MERCHANTS CREDIT GUIDE            Unsecured          51.00           NA              NA            0.00       0.00
MIDWEST PHYSICIAN GROUP           Unsecured      1,832.00            NA              NA            0.00       0.00
MIDWEST PHYSICIAN GROUP           Unsecured         856.00           NA              NA            0.00       0.00
MIDWEST PHYSICIAN GROUP           Unsecured         210.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      1,231.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured         593.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,000.00       2,197.42        2,197.42        219.74        0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SOUTHWEST CREDIT SYSTEM           Unsecured         644.00           NA              NA            0.00       0.00
SOUTHWEST CREDIT SYSTEM           Unsecured      1,394.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         566.00      2,689.80        2,689.80        268.98        0.00
Stellar Recovery Inc              Unsecured         484.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         643.79          643.79          64.38       0.00
UNITED STUDENT AID FUNDS INC      Unsecured      1,220.00       1,740.54        1,740.54           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,187.00     26,889.52        26,889.52           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,220.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,210.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,200.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,258.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,336.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,387.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,438.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,620.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-13413          Doc 31     Filed 04/03/19 Entered 04/03/19 08:24:00                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim        Claim        Claim         Principal       Int.
Name                                Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured      2,628.00           NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      2,763.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $53,646.98          $2,501.69                   $0.00


Disbursements:

       Expenses of Administration                             $4,334.31
       Disbursements to Creditors                             $2,501.69

TOTAL DISBURSEMENTS :                                                                          $6,836.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-13413         Doc 31      Filed 04/03/19 Entered 04/03/19 08:24:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
